Title: From Benjamin Franklin to Sarah Bache, 3 June 1779
From: Franklin, Benjamin
To: Bache, Sarah Franklin


Dear Sally,
Passy, June 3, 1779.
I have before me your letters of Oct. 22, and Jan. 17th: they are the only ones I received from you in the course of eighteen months. If you knew how happy your letters make me, and considered how many miscarry, I think you would write oftener.
I am much obliged to the Miss Cliftons for the kind care they took of my house and furniture. Present my thankful acknowledgments to them, and tell them I wish them all sorts of happiness.
The clay medallion of me you say you gave to Mr. Hopkinson was the first of the kind made in France. A variety of others have been made since of different sizes; some to be set in lids of snuff boxes, and some so small as to be worn in rings; and the numbers sold are incredible. These, with the pictures, busts, and prints, (of which copies upon copies are spread every where) have made your father’s face as well known as that of the moon, so that he durst not do any thing that would oblige him to run away, as his phiz would discover him wherever he should venture to show it. It is said by learned etymologists that the name Doll, for the images children play with, is derived from the word Idol; from the number of dolls now made of him, he may be truly said, in that sense, to be i-doll-ized in this country.
I think you did right to stay out of town till the summer was over for the sake of your child’s health. I hope you will get out again this summer during the hot months; for I begin to love the dear little creature from your description of her.
I was charmed with the account you give me of your industry, the table-cloths of your own spinning, &c. but the latter part of the paragraph, that you had sent for linen from France because weaving and flax were grown dear; alas, that dissolved the charm; and your sending for long black pins, and lace, and feathers! disgusted me as much as if you had put salt into my strawberries. The spinning, I see, is laid aside, and you are to be dressed for the ball! you seem not to know, my dear daughter, that of all the dear things in this world, idleness is the dearest, except mischief.

The project you mention of removing Temple from me was an unkind one; to deprive an old man sent to serve his country in a foreign one, of the comfort of a child to attend him, to assist him in health and take care of him in sickness, would be cruel, if it was practicable. In this case it could not be done; for as the pretended suspicions of him are groundless, and his behaviour in every respect unexceptionable; I should not part with the child, but with the employment. But I am confident that whatever may be proposed by weak or malicious people, the Congress is too wise and too good to think of treating me in that manner.
Ben, if I should live long enough to want it, is like to be another comfort to me: as I intend him for a Presbyterian as well as a Republican, I have sent him to finish his education at Geneva. He is much grown, in very good health, draws a little, as you will see by the inclosed, learns Latin, writing, arithmetic and dancing, and speaks French better than English. He made a translation of your last letter to him, so that some of your works may now appear in a foreign language. He has not been long from me. I send the accounts I have of him, and I shall put him in mind of writing to you. I cannot propose to you to part with your own dear Will: I must one of these days go back to see him; happy to be once more all together! but futurities are uncertain. Teach him however in the mean time to direct his worship more properly, for the deity of Hercules is now quite out of fashion.
The present you mention as sent by me, was rather that of a merchant at Bourdeaux, for he would never give me any account of it, and neither Temple nor I know any thing of the particulars.
When I began to read your account of the high prices of goods, “a pair of gloves seven dollars, a yard of common gause twenty-four dollars, and that it now required a fortune to maintain a family in a very plain way,” I expected you would conclude with telling me, that every body as well as yourself was grown frugal and industrious; and I could scarce believe my eyes in reading forward, that “there never was so much dressing and pleasure going on;” and that you yourself wanted black pins and feathers from France, to appear, I suppose, in the mode! This leads me to imagine that perhaps, it is not so much that the goods are grown dear, as that the money is grown cheap, as every thing else will do when excessively plenty; and that people are still as easy nearly in their circumstances as when a pair of gloves might be had for half a crown. The war indeed may in some degree raise the prices of goods, and the high taxes which are necessary to support the war may make our frugality necessary; and as I am always preaching that doctrine, I cannot in conscience or in decency encourage the contrary, by my example, in furnishing my children with foolish modes and luxuries. I therefore send all the articles you desire that are useful and necessary, and omit the rest; for as you say you should “have great pride in wearing any thing I send, and showing it as your father’s taste;” I must avoid giving you an opportunity of doing that with either lace or feathers. If you wear your cambric ruffles as I do, and take care not to mend the holes, they will come in time to be lace; and feathers, my dear girl, may be had in America from every cock’s tail.
If you happen again to see General Washington, assure him of my very great and sincere respect, and tell him that all the old Generals here amuse themselves in studying the accounts of his operations, and approve highly of his conduct.
Present my affectionate regards to all friends that enquire after me, particularly Mr. Duffield and family, and write oftener, my dear child, to Your loving father,
B. Franklin.
